Emery, C. J.
By R. S., ch. 29, sec. 47, it is provided that "no person shall deposit or have in his possession intoxicating liquors with intent to sell the same in the State in violation of law, or with intent that the same shall be so sold by any person, or to aid or assist any person in such sale.” By section 49 it is provided that "if any person competent to be a witness in civil suits makes sworn complaint before any judge of a municipal or police court or trial justice, that *163he believes intoxicating liquors are unlawfully kept or deposited in any place in the State by any person and that the same are intended for sale within the State in violation of law,” the court shall issue a warrant to search the place and if liquors are there found to arrest the person named as so keeping, the liquors, etc. In the case before us it was alleged in the complaint that the respondent unlawfully did have in his possession intoxicating liquors "with intent that the same be sold in this State in violation of law,” etc! There was no other allegation of intent. The respondent contends that the complaint does not sufficiently allege the intent in that it does not state whether the intent was that the liquor should be sold by the respondent himself, or by some other person, or to aid or assist some other person to sell’.
It was not necessary so to particularize. The gist of the offense was in the intent itself, the intent of unlawful sale, not in the proposed mode of execution. The offense, the intent, was the same whichever and whatever way it was to be carried out. It was the intent, not the execution of it, that constituted the offense, and that intent was sufficiently alleged. State v. Kaler, 56 Maine, 88; State v. Connelly, 63 Maine, 212.

Exceptions overruled.


Demurrer overruled.


Despondent to plead over as per stipulation.